DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 16, the phrase “the electronic device” is vague.  Is this referring to the “first electronic device” or the “second electronic device”?  Please clarify.  In line 17, the phrase “the electronic device” is vague.  Is this referring to the “first electronic device” or the “second electronic device”?  Please clarify.

	In claim 15, line 10, the phrase “the electronic device” is vague.  Is this referring to the “first electronic device” or the “second electronic device”?  Please clarify.  In line 11, the phrase “the electronic device” is vague.  Is this referring to the “first electronic device” or the “second electronic device”?  Please clarify.  In line 21, the phrase “the electronic device” is vague.  Is this referring to the “first electronic device” or the “second electronic device”?  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0249534 (Matt).
With regards to claim 1, Matt discloses a measuring device comprising, as illustrated in Figures 1-5, a measuring device 1; at least one sensor 20 (Figure 4); at least one first electronic device 3; at least one second electronic device 4; at least one transmitter housing 2; the transmitter housing 2 has at least one terminal space 8 and an electronics space 9 adjacent to the terminal space and connected via a partition wall 7; the at least one first electronic device 3 is for the connection of at least one of supply or I/O lines and is arranged in the terminal space 8 (paragraph [0032]); Figure 1); the at least one second electronic device 4 is arranged in the 
With regards to claim 2, Matt further discloses the contacting unit 5 is an electrical feedthrough element 6.  (See, paragraph [0034]).

With regards to claim 4, Matt further discloses the contacting unit 5 has contact elements 6 (e.g. pins) in the form of at least one of network contact elements or signal contact elements for transmitting electrical signals.  (See, paragraphs [0012], [0015], [0034]).
With regards to claim 5, Matt further discloses the at least one of the network contact elements or the signal contact elements 6 are at least partially substance bonded to the at least one first electronic device 3.  (See, paragraphs [0012], [0037]).
With regards to claim 6, Matt further discloses the contact elements 6 comprise both network contact elements and signal contact elements; the at least one first electronic device 3 is fixedly connected with the network contact elements and the signal contact elements of the contacting unit and has means for increasing the distance between the network contact elements and the signal contact elements or between the signal contact elements or between the network contact elements.  (See, paragraphs [0008], [0016], [0034]).
With regards to claim 8, Matt further discloses the signal contact elements 6 are arranged, around the at least one of the network contact elements in such a manner that the distance between the at least one of the network contact elements and the signal contact elements is in accordance with at least a standardized minimum distance to ensure air and creep resistance.  (See, paragraphs [0008], [0016], [0034]).
With regards to claim 9, Matt further discloses the signal contact elements 6 are combined to form at least one circuit group wherein the at least one circuit group has at least two signal of the signal contact elements.  (See, as observed in Figure 1).
With regards to claim 10, Matt further discloses the contacting unit 5 is at least a distance between two signals of the contact elements 6 falls below a standardized minimum 
With regards to claim 11, Matt further discloses the at least one second electronic device 4 arranged in the electronics space 9 has a terminal unit (e.g. lead/connection terminals on the printed circuit boards) which is electrically conductively connected to the contacting unit 5.  (See, paragraphs [0037], [0039], [0044]).
With regards to claim 12, Matt further discloses the terminal unit has connecting elements in the form of at least one of network connecting elements or signal connecting elements; the network connecting elements or signal connecting elements are electrically conductively connected with the contact elements; the terminal unit is arranged to float; at least one of the network connecting elements or signal connecting elements or the contact unit has a self-centering connection.  (See, paragraphs [0039] to [0041], [0044]).
With regards to claim 14, Matt discloses a measuring device comprising, as illustrated in Figures 1-5, a transmitter housing 2; at least one terminal space 8 and an electronics space 9 adjacent to the terminal space and connected thereto via a partition wall 7; at least one first electronic device 3 for the connection of supply or I/O lines arranged in the terminal space 8 and at least one second electronic device 4 arranged in the electronics space 9 with electronics for controlling the sensor 20; the at least one first electronic device 3 and the at least one second electronic device 4 are electrically conductively connected to one another via a contacting unit 5 wherein the contacting unit is removably inserted into a recess 10 of the partition wall 7; a non-removable connection (e.g. casting or a sealing device like an O-ring; paragraph [0019]; claim 8) is provided between the contacting unit 5 and the at least one first electronic device 3 so that the contacting unit and the electronic device are able to be handled as one component (paragraphs [0017],[0019],[0037]; claim 8) wherein the contacting unit 5 and the electronic device 3,4 are installable and replaceable as one component (paragraphs [0017], [0019] and [0037] suggests the contact unit and the electronic device can be installable and replaceable as 
With regards to claim 15, the claim is directed to a method claim and is commensurate in scope with the above apparatus claims 1,4,12 and is rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0249534 (Matt).
With regards to claims 7 and 13, Matt does not disclose the claimed features (e.g. the signal contact elements are arranged circularly in at least one circle around at least one network contact elements; at least one of the networking connecting elements or signal connecting elements or the contact unit are configured as funnel-shaped receptacles) as in these claims.  However, to have set such structural arrangements and configurations as sin the claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the contact elements and the connecting elements, namely to provide electrical communication among the electronic devices, the contacting unit and the sensor.

Response to Amendment
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861